Sanders, J.
(dissenting) — The majority contends the cryopreservation contract controls the disposition of the preembryos. Majority at 527. But even if so, I posit that the contractual text does not support the majority’s disposition, but rather the trial court’s.
The contract states in pertinent part:
We agree that because both the husband and wife are participants in the cryopreservation program, that any decision regarding the disposition of our pre-embryos will be made by mutual consent. In the event we are unable to reach a mutual decision regarding the disposition of our pre-embryos, we must petition to a Court of competent jurisdiction for instructions concerning the appropriate disposition of our pre-embryos.
Pet’r’s Ex. 410, at 3 (Cryopreservation Contract) (emphasis added). The contractual provision vested the trial court with exclusive discretion to determine an appropriate disposition of the preembryos upon request but absent the agreement of the parties.
I however posit this provision of the contract is applicable because the parties were unable to come to a mutual decision, and did petition a court for an appropriate disposition of their preembryos, strictly in accordance with this clause of the contract. In the reasonable exercise of its contractually vested discretion—and the majority does not claim that discretion was abused—the trial court adopted *536the “best interests of the child” criterion and awarded the preembryos to David Litowitz. Nevertheless, the majority bases its reversal on the mistaken conclusion that the next clause of the contract dictates a different result. That clause provides:
We are aware that for a variety of reasons, (e.g. our choice, death of both of us, our achieving our desired family size), one or more pre-embryos may remain frozen and will not be wanted or needed by us. By this document, we wish to provide the Center with our mutual direction regarding disposition of our pre-embryos upon the occurrence of any one of the following four (4) events or dates:
A. The death of the surviving spouse or in the event of our simultaneous death.
B. In the event we mutually withdraw our consent for participation in the cryopreservation program.
C. Our pre-embryos have been maintained in cryopreservation for five (5) years after the initial date of cryopreservation unless the Center agrees, at our request, to extend our participation for an additional period of time.
D. The Center ceases it’s [sic] in vitro fertilization and cryopreservation program.
At the earliest of the above-mentioned events or dates, we authorize and request that one of the following options be utilized for the disposition of our pre-embryos remaining in cryopreservation:
(3) That our pre-embryos be thawed but not allowed to undergo further development [selected option].
Id. (emphasis added); majority at 519-20.
This provision is facially inapplicable because its stated contingencies concern either a mutual decision not to produce a child (B, C), the death of both parties (A), or impossibility (D), none of which is present here. Nevertheless, with the unerring precision of a moth to the flame, the majority seizes upon the third contingency, ignoring the mutuality of decision implicit in the phrase “at our request.” Id. (emphasis added).
*537Its errant reliance on, and misinterpretation of, this provision is further aggravated when the majority gives no effect to the previous relevant and operative provision. See, e.g., McDonald v. State Farm Fire & Cas. Co., 119 Wn.2d 724, 734, 837 P.2d 1000 (1992) (courts should interpret the contract in a way that gives effect to each provision). Thus the majority defeats the plain meaning of the first paragraph by divesting the trial court of the authority contractually and exclusively vested in it to resolve disputes of this kind.
Even if one were to apply the second paragraph, carelessly setting aside the former operative provision and ignoring the mutual consent implicit in the third contingency, the contract still would not support the majority’s outcome because the contractual time period was tolled by the timely commencement of this litigation as a matter of law. See Wothers v. Farmers Ins. Co. of Wash., 101 Wn. App. 75, 79, 5 P.3d 719 (2000). Cf. Lane v. Wahl, 101 Wn. App. 878, 6 P.3d 621 (2000) (considering the validity of a 10-year lease even though the record did not indicate whether the lease had been renewed); CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996) (considering propriety of mandating the Secretary of State to process referendum petition long after 90-day time limit of Const, art. II, § 1(d) to gather signatures had expired).
This contract was signed and the cryopreservation began in the spring of 1996. The dissolution proceeding commenced only two years later and included a timely request that the court provide a timely disposition of the preembryos. The proceeding culminated in a dissolution order dated December 11, 1998. That by today more than five years has passed since the cryopreservation commenced is irrelevant because the judicial action which provided for the disposition of the preembryos was commenced well within the five-year window thereby tolling the contracted period of limitations.
Kass v. Kass, 91 N.Y.2d 554, 696 N.E.2d 174, 673 N.Y.S.2d 350 (1998) is illustrative. The dispute there was *538not unlike the case at bar, as it concerned the disposition of prezygotes as part of a marriage dissolution proceeding. 696 N.E.2d at 175. During their marriage the couple had obtained in vitro fertilization treatment, as part of which they signed a consent and authorization form on all fours with the one we are asked to interpret here. See id. at 175-76. As in our case, the form in Kass indicated the couple’s prezygotes would be stored for a maximum of five years. Id. The form was dated May 12, 1993 and the court’s decision was handed down on May 7, 1998. Id. at 176. But under our majority’s reasoning, the five-year termination provision would have been determinative because the subject of the litigation could have been destroyed before the written decision was even delivered to the parties.
But the Kass court wisely did not speciously entertain that scenario, as it was apparently the assumption of all there concerned that, as here, the timely commencement of litigation rendered the five-year termination provision inapplicable. Instead, the court focused on the agreement, evidencing the parties’ intent to donate their prezygotes to the clinic for research if they could not agree on another disposition. Id. at 176-77, 178.
Here, however, David and Becky Litowif z contracted that if they could not reach an agreement on the disposition of their remaining preembryos they were contractually bound to “petition to a Court of competent jurisdiction for instructions concerning the appropriate disposition of” their preembryos. Pet’r’s Ex. 410, at 3. That is exactly what they did, and well within the five-year time frame. Now it is our duty to either enforce the agreement as any other contract or set it aside for some recognized legal reason. See Eurick v. Pemco Ins. Co., 108 Wn.2d 338, 340, 738 P.2d 251 (1987).
To properly enforce this agreement we must ultimately determine the parties’ intent at the time they signed the consent and authorization form. Parties’ contractual intent is determined objectively by looking to various factors, including (1) the language of the agreement; (2) the agreement as a whole; (3) the context in which the agreement *539was entered; (4) the parties’ conduct following entry into the agreement; and (5) the reasonableness of the interpretations advocated by the parties. Scott Galvanizing, Inc. v. N.W. EnviroServices, Inc., 120 Wn.2d 573, 580-81, 844 P.2d 428 (1993).
This agreement stated exactly what the parties intended in the event they could not agree on the disposition of their preembryos: let the court decide. Provisions whereby parties agree to resort to resolution by courts or arbitrators in the event of disagreement are routinely enforced. Cf., e.g., Sullivan v. Great Am. Ins. Co., 23 Wn. App. 242, 246, 594 P.2d 454 (1979); Barnett v. Hicks, 119 Wn.2d 151, 154, 829 P.2d 1087 (1992); Wagner v. Peshastin Lumber Co., 149 Wash. 328, 336, 270 P. 1032 (1928); State v. Everett, 144 Wash. 592, 597, 258 P. 486 (1927).
One thing the parties obviously did not intend was to destroy the whole object of the contract, the preembryos, simply because this litigation was prolonged beyond five years after the initial date of cryopreservation while the parties were patiently waiting for appropriate court “instructions concerning the appropriate disposition of [their] pre-embryos,” nor has either party even argued for that unimagined result. But the majority’s disposition apparently calls for the destruction of unborn human life even when, or if, both contracting parties agreed the preembryos should be brought to fruition as a living child reserving their disagreement over custody for judicial determination. Thus the majority denies these parties that option left by Solomon in lieu of chopping the baby in half. The wisdom of Solomon is nowhere to be found here.
The trial court’s decision to strive for a result in the best interest of the potential child was certainly at least one reasonable way to effectuate the intent of the parties. There may have been others, but I cannot fault a trial court that recognized the fundamental purpose and objective of the contract and dealt with the prospect a child would be born, the future of which was of paramount concern and profound *540responsibility. Even if we were to disagree with the trial court, it was the trial court’s discretion to exercise, not ours.
I would therefore affirm the trial court’s resolution by ordering David Litowitz to donate the preembryos to a couple suitable to raise the child.
Reconsideration denied September 12, 2002.